Case 2:20-cv-00916-JFW-AGR Document 12 Filed 02/21/20 Page 1 of 11 Page ID #:55




   1   Kristin L. Marker (State Bar No. 278596)
       kmarker@qslwm.com
   2
       Quilling, Selander, Lownds,
   3   Winslett & Moser
   4   6900 Dallas Parkway, Suite 800
       Plano, TX 75024
   5   Telephone: (214) 560-5442
   6   Facsimile: (214) 871-2100
       Counsel for Trans Union LLC
   7
   8                            UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
 10
       PAUL A. PHILLIPS,                                 Case No. 2:20-cv-00916-JFW-AGR
 11
                               Plaintiff,                Hon. John A. Walter
 12    v.
 13                                                      DEFENDANT TRANS UNION
       TRANSUNION, LLC,                                  LLC’S ANSWER AND DEFENSES
 14                                                      TO PLAINTIFF’S COMPLAINT
                                Defendant.
 15
 16
 17
 18                Trans Union LLC (“Trans Union”), by and through its undersigned counsel,
 19    hereby answer the Plaintiff’s Complaint as follows:
 20                                   NATURE OF THE ACTION
 21                1.   Trans Union admits that Plaintiff has asserted claims against
 22    Defendant for violations of the Fair Credit Reporting Act 15 U.S.C. § 1681, et seq.
 23    (“FCRA”). Trans Union denies the remaining allegations contained in paragraph 1
 24    of the Complaint.
 25                                  JURISDICTION AND VENUE
 26                2.    Trans Union admits that jurisdiction is proper in this Court, pursuant
 27    to 15 U.S.C. § 1681 and 28 U.S.C. § 1331. Trans Union is without information or
 28
                                                     1
       4224270.1
Case 2:20-cv-00916-JFW-AGR Document 12 Filed 02/21/20 Page 2 of 11 Page ID #:56




   1   knowledge sufficient to form a belief as to the truth of the remaining allegations
   2   contained in paragraph 2 of the Complaint and, therefore, denies same.
   3               3.   Trans Union admits, solely based on the allegations contained in
   4   Plaintiff’s Complaint, that venue is proper in the Central District of California.
   5   Trans Union further admits that it is authorized to do business within the State of
   6   California. Trans Union denies the remaining allegations contained in paragraph 3
   7   of the Complaint.
   8                                          PARTIES
   9               4.   Trans Union admits that Plaintiff is a consumer as defined in 15
 10    U.S.C. § 1681a(c). Trans Union is without information or knowledge sufficient to
 11    form a belief as to the truth of the remaining allegations contained in paragraph 4
 12    of the Complaint and, therefore, denies same.
 13                5.   Trans Union admits that it is a limited liability company organized
 14    under the laws of the State of Delaware with its principal place of business located
 15    in Chicago, Illinois. Trans Union admits that it is a corporation authorized to do
 16    business within the State of California. Trans Union admits that it is a "consumer
 17    reporting agency" as defined by the FCRA, 15 U.S.C. § 1681a(f). Trans Union
 18    also admits that it assembles consumer credit information for the purpose of
 19    furnishing consumer reports to third parties. Trans Union denies the remaining
 20    allegations contained in paragraph 5 of the Complaint.
 21                         FACTS SUPPORTING CAUSE OF ACTION
 22                6.   Trans Union is without information or knowledge sufficient to form a
 23    belief as to the truth of the allegations contained in paragraph 6 of the Complaint
 24    and, therefore, denies same.
 25                7.   Trans Union is without information or knowledge sufficient to form a
 26    belief as to the truth of the allegations contained in paragraph 7 of the Complaint
 27    and, therefore, denies same.
 28
                                                   2
       4224270.1
Case 2:20-cv-00916-JFW-AGR Document 12 Filed 02/21/20 Page 3 of 11 Page ID #:57




   1               8.    Trans Union is without information or knowledge sufficient to form a
   2   belief as to the truth of the allegations contained in paragraph 8 of the Complaint
   3   and, therefore, denies same.
   4               9.    Because of the vague and generalized nature of the allegations, Trans
   5   Union is without knowledge or information sufficient to form a belief as to the
   6   truth of the allegations contained in paragraph 9 of the Complaint and, therefore,
   7   denies same.
   8               10.   Trans Union is without information or knowledge sufficient to form a
   9   belief as to the truth of the allegations contained in paragraph 10 of the Complaint
 10    and, therefore, denies same.
 11                11.   Trans Union denies the allegations contained in paragraph 11 of the
 12    Complaint.
 13                12.   Trans Union denies the allegations contained in paragraph 12 of the
 14    Complaint.
 15                13.   Trans Union denies the allegations contained in paragraph 13 of the
 16    Complaint.
 17                14.   Trans Union admits that in November of 2019, Plaintiff contacted
 18    Trans Union, via telephone, regarding information contained in his Trans Union
 19    credit file. Trans Union denies the remaining allegations contained in paragraph
 20    14 of the Complaint.
 21                15.   Trans Union admits that in November of 2019, Plaintiff contacted
 22    Trans Union, via telephone, regarding information contained in his Trans Union
 23    credit file. Trans Union denies the remaining allegations contained in paragraph
 24    15 of the Complaint.
 25                16.   Trans Union admits that it forwarded Plaintiff’s disputes and all
 26    relevant information to American Express, Capital One Bank, Credit One Bank,
 27    Don Roberto Jewelers, Kohls Department Store, LVNV Funding LLC, Midland
 28    Funding, and Self Help FED.
                                                    3
       4224270.1
Case 2:20-cv-00916-JFW-AGR Document 12 Filed 02/21/20 Page 4 of 11 Page ID #:58




   1               17.   Trans Union denies the allegations contained in paragraph 17 of the
   2   Complaint.
   3               18.   Trans Union denies the allegations contained in paragraph 18 of the
   4   Complaint.
   5               19.   Trans Union denies the allegations contained in paragraph 19 of the
   6   Complaint.
   7               20.   Trans Union is without information or knowledge sufficient to form a
   8   belief as to the truth of the allegations contained in paragraph 20 of the Complaint
   9   and, therefore, denies same.
 10                21.   Trans Union denies the allegations contained in paragraph 21 of the
 11    Complaint.
 12                22.   Trans Union denies the allegations contained in paragraph 22 of the
 13    Complaint.
 14                23.   Trans Union denies the allegations contained in paragraph 23 of the
 15    Complaint.
 16                24.   Trans Union denies the allegations contained in paragraph 24 of the
 17    Complaint.
 18     IMPACT OF INACCURATE INFORMATION ON PLAINTIFF’S CREDIT
 19                                               FILE
 20                25.   Trans Union denies the allegations contained in paragraph 25 of the
 21    Complaint.
 22                26.   Trans Union denies the allegations contained in paragraph 26 of the
 23    Complaint.
 24                27.   Trans Union denies the allegations contained in paragraph 27 of the
 25    Complaint.
 26                28.   Trans Union denies the allegations contained in paragraph 28 of the
 27    Complaint.
 28
                                                    4
       4224270.1
Case 2:20-cv-00916-JFW-AGR Document 12 Filed 02/21/20 Page 5 of 11 Page ID #:59




   1               29.   To the extent the allegations contained in paragraph 29 of the
   2   Complaint are directed at Trans Union, Trans Union denies such allegations.
   3               30.   To the extent the allegations contained in paragraph 30 of the
   4   Complaint are directed at Trans Union, Trans Union denies such allegations.
   5               31.   Trans Union denies the allegations contained in paragraph 31 of the
   6   Complaint.
   7        COUNT I – VIOLATION OF THE FAIR CREDIT REPORTING ACT
   8               32.   Trans Union restates and incorporates its responses to paragraphs 1
   9   through 31 above as though fully stated herein.
 10                33.   Trans Union admits the allegations contained in paragraph 32 of the
 11    Complaint.
 12                34.   Trans Union admits that it is a "consumer reporting agency" as
 13    defined by the FCRA, 15 U.S.C. § 1681a(f). Trans Union also admits it is a
 14    national credit reporting agency.
 15                35.   Because of the vague and generalized nature of the allegations, Trans
 16    Union is without knowledge or information sufficient to form a belief as to the
 17    truth of the allegations contained in paragraph 35 of the Complaint and, therefore,
 18    denies same.
 19                36.   Trans Union admits that Plaintiff is a consumer as defined in 15
 20    U.S.C. § 1681a(c).
 21                      a.    Violations of 15 U.S.C. § 1681e(b)
 22                37.   The provisions of the FCRA are self-evident and speak for
 23    themselves.        To the extent a response is required, Trans Union denies the
 24    allegations contained in paragraph 37 of the Complaint.
 25                38.   The FCRA is self-evident and speaks for itself. To the extent a
 26    response is required, Trans Union denies the allegations contained in paragraph 38
 27    of the Complaint.
 28
                                                    5
       4224270.1
Case 2:20-cv-00916-JFW-AGR Document 12 Filed 02/21/20 Page 6 of 11 Page ID #:60




   1               39.   Trans Union denies the allegations contained in paragraph 39 of the
   2   Complaint.
   3               40.   Trans Union denies the allegations contained in paragraph 40 of the
   4   Complaint.
   5               41.   Trans Union denies the allegations contained in paragraph 41 of the
   6   Complaint.
   7               42.   Trans Union denies the allegations contained in paragraph 42 of the
   8   Complaint.
   9               43.   Trans Union denies the allegations contained in paragraph 43 of the
 10    Complaint.
 11                44.   Because of the vague and generalized nature of the allegations, Trans
 12    Union is without knowledge or information sufficient to form a belief as to the
 13    truth of the allegations contained in paragraph 44 of the Complaint and, therefore,
 14    denies same.
 15                45.   Trans Union denies the allegations contained in paragraph 44 of the
 16    Complaint.
 17                46.   Trans Union denies the allegations contained in paragraph 46 of the
 18    Complaint.
 19                47.   Trans Union denies the allegations contained in paragraph 47 of the
 20    Complaint.
 21                      b.    Violations of 15 U.S.C. § 1681i-§ 1681g
 22                48.   The FCRA is self-evident and speaks for itself. To the extent a
 23    response is required, Trans Union denies the allegations contained in paragraph 48
 24    of the Complaint.
 25                49.   The provisions of the FCRA are self-evident and speak for
 26    themselves.        To the extent a response is required, Trans Union denies the
 27    allegations contained in paragraph 49 of the Complaint.
 28
                                                    6
       4224270.1
Case 2:20-cv-00916-JFW-AGR Document 12 Filed 02/21/20 Page 7 of 11 Page ID #:61




   1               50.   Trans Union denies the allegations contained in paragraph 50 of the
   2   Complaint.
   3               51.   Trans Union denies the allegations contained in paragraph 51 of the
   4   Complaint.
   5               52.   Trans Union denies the allegations contained in paragraph 52 of the
   6   Complaint.
   7               53.   Trans Union denies the allegations contained in paragraph 53 of the
   8   Complaint.
   9               54.   Trans Union denies the allegations contained in paragraph 54 of the
 10    Complaint.
 11                55.   Trans Union denies the allegations contained in paragraph 55 of the
 12    Complaint.
 13                56.   Trans Union denies the allegations contained in paragraph 56 of the
 14    Complaint.
 15                57.   Trans Union denies the allegations contained in paragraph 57 of the
 16    Complaint.
 17                58.   Trans Union denies the allegations contained in paragraph 58 of the
 18    Complaint.
 19                59.   Trans Union denies the allegations contained in paragraph 59 of the
 20    Complaint.
 21                60.   Trans Union denies the allegations contained in paragraph 60 of the
 22    Complaint.
 23                61.   Trans Union denies the allegations contained in paragraph 61 of the
 24    Complaint.
 25                62.   Trans Union denies the allegations contained in paragraph 62 of the
 26    Complaint.
 27                63.   Trans Union denies the allegations contained in paragraph 63 of the
 28    Complaint.
                                                   7
       4224270.1
Case 2:20-cv-00916-JFW-AGR Document 12 Filed 02/21/20 Page 8 of 11 Page ID #:62




   1               64.   Trans Union denies the allegations contained in paragraph 64 of the
   2   Complaint.
   3               Trans Union denies the allegations contained in the prayer of the Complaint,
   4   including all subparts.
   5                                             DEFENSES
   6               65.   Without admitting it has a burden of proof on the issue, at all relevant
   7   times, Trans Union maintained and followed reasonable procedures to avoid
   8   violations of the FCRA and assure maximum possible accuracy of the information
   9   concerning Plaintiff in preparing consumer reports related to Plaintiff.
 10                66.   Any alleged damages to Plaintiff, which Trans Union continues to
 11    deny, are the result of the acts or omissions of Plaintiff or others, over whom Trans
 12    Union has no control and for whom Trans Union has no responsibility.
 13                67.   Trans Union, in compliance with the FCRA, reasonably and
 14    completely reinvestigated and verified, updated, or removed all information
 15    disputed by Plaintiff.
 16                68.   Trans Union at all times acted in compliance with the FCRA.
 17                69.   Trans Union has not published any false, inaccurate or defamatory
 18    information to a third-party regarding Plaintiff and has not acted with negligence,
 19    malice, actual malice, or willful intent to injure.
 20                70.   Plaintiff’s claims for exemplary or punitive damages and the FCRA
 21    damage model violate the Due Process Clause of the Fourteenth Amendment and
 22    the laws of the State of California.
 23                71.   Any alleged damages to Plaintiff, which Trans Union continues to
 24    deny, were caused in whole or in part by an intervening or superseding cause.
 25                72.   Plaintiff’s claim for declaratory relief is not authorized, provided for,
 26    or allowed under the FCRA, 15 USC §1681 et. seq.
 27                73.   Any credit report or information released by Trans Union to a third
 28    party concerning Plaintiff was done with Plaintiff’s explicit or implicit consent.
                                                      8
       4224270.1
Case 2:20-cv-00916-JFW-AGR Document 12 Filed 02/21/20 Page 9 of 11 Page ID #:63




   1               74.   Trans Union reserves the right to assert additional defenses that it may
   2   learn of through the course discovery.
   3               WHEREFORE, Trans Union respectfully requests that this Court deny the
   4   relief requested in Plaintiff’s Complaint, dismiss the action in its entirety, grant
   5   Trans Union its costs of suit and expenses incurred herein, including reasonable
   6   attorneys’ fees, and order such other and further relief as the Court deems just.
   7
   8   DATED: February 21, 2020                QUILLING SELANDER LOWNDS
                                               WINSLETT & MOSER, P.C.
   9
 10                                            By: /s/ Kristin Marker
 11                                               Kristin Marker
                                                  Counsel for TRANS UNION LLC
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                     9
       4224270.1
Case 2:20-cv-00916-JFW-AGR Document 12 Filed 02/21/20 Page 10 of 11 Page ID #:64




   1                                CERTIFICATE OF SERVICE
   2   STATE OF TEXAS, COUNTY OF COLLIN
   3         At the time of service, I was over 18 years of age and not a party to this
       action. I am employed in the County of Collin, State of Texas. My business
   4
       address is 6900 N. Dallas Parkway, Suite 800, Plano, Texas 75024.
   5
             On February 21, 2020, I served true copies of the following document(s)
   6   described as DEFENDANT TRANS UNION LLC’S ANSWER AND
   7   DEFENSES TO PLAINTIFF’S COMPLAINT on the interested parties in this
       action as follows:
   8
   9                             SEE ATTACHED SERVICE LIST
  10
                   BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said
  11               document(s) to be served by means of this Court’s electronic transmission
  12               of the Notice of Electronic Filing through the Court’s transmission
                   facilities, to the parties and/or counsel who are registered CM/ECF Users
  13               set forth in the service list obtained from this Court.
  14
             I declare under penalty of perjury under the laws of the United States of
  15   America that the foregoing is true and correct and that I am employed in the office
  16   of a member of the bar of this Court at whose direction the service was made.
  17   Executed on February 21, 2020, at Plano, Texas.
  18
                                                By: /s/ Kristin Marker
  19
                                                   Kristin Marker
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   10
       4224270.1
Case 2:20-cv-00916-JFW-AGR Document 12 Filed 02/21/20 Page 11 of 11 Page ID #:65




   1                                 SERVICE LIST
   2    Nicholas M. Wajda
   3    nick@wajdalawgroup.com
        Wajda Law Group APC
   4    6167 Bristol Parkway, Suite 200
   5    Culver City, CA 90230
        (310) 997-0471
   6    (866) 286-8433 Fax
   7    and
        Taxiarchis Hatzidimitriadis
   8    thatz@sulaimanlaw.com
   9    Sulaiman Law Group Ltd.
        2500 South Highland Ave., Suite 200
  10    Lombard, IL 60148
  11    (630) 575-8181
        (630) 575-8188 Fax
  12    Counsel for Plaintiff
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              11
       4224270.1
